Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Herd (Reg. No. 73387) on 4/7/2021.
The application has been amended as follows: 

Claim 3, Lines 1-2 - - “The oral care implement according to claim 1 wherein the exposed outer surface of the first electrode 
Claim 5, Lines 1-3 - - “The oral care implement according to claim 1 wherein the exposed outer surface of the first electrode the exposed outer surface of the second electrode 
Claim 6, lines 1-4 - - “The oral care implement according to claim 1 wherein the exposed outer surface of the first electrode comprises a first portion that is exposed within the passageway and a second portion that is exposed on the front surface of the head, and wherein the exposed outer surface of the second electrode comprises a first portion that is exposed within the passageway and a second portion that is” - - 

Reasons for Allowance
Claim 1, and those depending therefrom including claims 2-3, 5-9, 11-14, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Smith (US-5,996,157), Jimenez (US-2007/0212665), and Savitt (US-6,016,587) fails to anticipate or render obvious “a transverse through-hole extending from a first opening in the side surface of the head to a second opening in the side surface of the head” and “wherein the first electrode is located on the upper surface of the passageway so that an exposed outer surface of the first electrode faces the passageway and the second electrode is located on the lower surface of the passageway so that an exposed outer surface of the second electrode faces the passageway” as claimed in claim 1.
	While Jimenez teaches electrodes (1014, 1016) located within a passageway of a toothbrush head (Figs. 10A and 10B), Jimenez does not anticipate or render obvious either modifying the passageway to be in the side surface as claimed or adding additional passages there through.
	The prior art of Smith teaches a transverse through-hole but fails to anticipate or rendering obvious adding an electrode within this transverse through-hole.  
	For these reasons, claim 1, and those depending therefrom including claims 2-3, 5-9, and 11-14, are allowed.

Claim 15, and those depending therefrom including claims 17-19, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Smith (US-5,996,157), Jimenez (US-2007/0212665), and Savitt (US-6,016,587) fails to anticipate or render obvious “a through-hole formed through the head from the first lateral surface of the head to the second lateral surface of the head, the through-hole being defined by an upper surface and a lower surface” wherein “a first electrode [is] operably coupled to a power source and located on 
	While Jimenez teaches electrodes (1014, 1016) located within a passageway of a toothbrush head (Figs. 10A and 10B), Jimenez does not anticipate or render obvious either modifying the passageway to be in the side surface as claimed or adding additional passages there through..
	The prior art of Smith teaches a transverse through-hole but fails to anticipate or rendering obvious adding an electrode within this transverse through-hole.  
	For these reasons, claim 15, and those depending therefrom including claims 17-19, are allowed.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Smith (US-5,996,157), Jimenez (US-2007/0212665), and Savitt (US-6,016,587) fails to anticipate or render obvious “a transverse through-hole extending from a first opening in the side surface of the head to a second opening in the side surface of the head along a transverse axis perpendicular to the longitudinal axis,” wherein the front of the head of a toothbrush is considered the bristle/cleaning side in view of the specification, and “a first electrode and a second electrode operably coupled to a power source and located on the head;” and “wherein the first electrode is located on one of the upper and lower surfaces of the passageway so that an exposed outer surface of the first electrode faces the passageway” as claimed in claim 20.  
	While Jimenez teaches electrodes (1014, 1016) located within a passageway of a toothbrush head (Figs. 10A and 10B), Jimenez does not anticipate or render obvious either modifying the passageway to be in the side surface as claimed or adding additional passages there through.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/ Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723